DETAILED ACTION
Examiner's Amendment
 
 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Replace claims 8 and 9 as shown below.
 
8. (Amended) The piezoelectric microphone as described in claim 1, wherein the plurality of diaphragm flaps comprises four diaphragm flaps, each of the four diaphragm flaps is of a triangular structure, and the four diaphragm flaps define the piezoelectric cantilever diaphragm having a rectangular structure.  
9. (Amended) The piezoelectric microphone as described in claim 1, wherein the plurality of diaphragm flaps comprises four diaphragm flaps, each of the four diaphragm flaps is of a sector-shaped structure, and the four diaphragm flaps define the piezoelectric cantilever diaphragm having a circular structure.

End of Examiner’s Amendment.

Examiner’s Statement of Reason for Allowance
 
Claims 1-6, and 8-10 are allowed.
The following is an examiner's statement of reasons for allowance: the Examiner previously objected to claim 7 as having allowable subject matter, the limitations of which has been incorporated into independent claim 1. Thus claim 1 is now allowable over the prior arts of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651